Exhibit 10.03

 

Compensation Arrangement between Flextronics International Ltd. and Michael
McNamara and Thomas J. Smach

 

On December 22, 2005, the Company’s Compensation Committee approved the annual
base salaries of two of the Company’s executive officers after a review of
performance and competitive market data. Michael McNamara, who has been
appointed to serve as the Company’s Chief Executive Officer effective January 1,
2006, will receive a base salary of $1,000,000 beginning January 1, 2006. Thomas
J. Smach, the Company’s Chief Financial Officer, will receive a base salary of
$650,000 beginning January 1, 2006.